Opinions of the United
2001 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-12-2001

GM Corp Chevrolet v. New A.C. Chevrolet
Precedential or Non-Precedential:

Docket 00-5251




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2001

Recommended Citation
"GM Corp Chevrolet v. New A.C. Chevrolet" (2001). 2001 Decisions. Paper 289.
http://digitalcommons.law.villanova.edu/thirdcircuit_2001/289


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2001 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
              IN THE UNITED STATES COURT OF APPEALS
                      FOR THE THIRD CIRCUIT

                           No.    00-5251

                    GENERAL MOTORS CORPORATION
                     CHEVROLET MOTOR DIVISION


                                    v.

                   THE NEW A.C. CHEVROLET, INC.
              dba THE NEW A.C. CHEVROLET, Appellant
                   (D.C. Civil No. 98-cv-00112)

          Before: BECKER, Chief Judge, RENDELL and MAGILL,
                          Circuit Judges.
                        ______________________

                        ORDER AMENDING OPINION
                       _______________________

     The slip opinion filed on August 27, 2001 in the above case is hereby
amended as
follows:
     1. In the first footnote signaled by an asterisk, the correct
initial for Judge Magill
should be J.

     2.   On page 3, line 12, the word "as" should be added after the word
"well."

     3. On page 17, second paragraph of footnote 3, line 4, the word
"finality" should
be replaced with "final."

     4. On page 21, first full paragraph, second line from the bottom,
add the word
"the" before the word "premises."

     5. On page 26, line 2, add commas after the words "provisions" and
"general."

     6. On page 27, in footnote 8, paragraph 2, third line from the
bottom, the line
should read: contractual agreements as well" . . . "has been carried into
the franchise.

     7. On page 45, Section 2, first paragraph, line 1, add the word
"the" before "legal
framework."

                                 BY THE COURT:
                           /s/ Edward R. Becker
                              Chief Judge

DATED: December 12, 2001